DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use the limitation “about” throughout the claims is indefinite because the instant specification provides no indication as to the metes and bounds of the word “about”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (2011/0160351) as applied to claim 1 above.
Regarding claims 1, 3, 6-8:  Hampel et al. teach a polyacrylate produced from polyacrylic acid with a Mw of 5000 g/mol and a second component that is the same as claimed, which possesses the claimed Mw and an acid content of 1.845 to 2.711 mmol/gram polymer [Examples; Table 2].  The polyacrylate of Hampel et al. is capable of functioning in the claimed capacity.   Hampel et al. teach that the polyacrylate comprises a group represented by the claimed structure comprising COOM [0033-0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an organic halide-free quaternary amine from the short, finite options in Hampel et al. [0035] as variable M.  
Regarding claim 2:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an n-alkyl acrylamide from the short, finite list of additional compounds (c) in Hampel et al. [0105].
Regarding claims 4-5:  Hampel et al. teach the claimed molar ratios [Examples; Table 2].


Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
The Applicant has stated that the term “about” means “approximately”.  This is not persuasive because the instant specification provides no indication as to the metes and bounds of the words “about” or “approximately”.
The Applicant has made the argument that Hampel et al. does not disclose a polymer where M is an organic radical selected from a halide-free quaternary amine.  While Hampel does not anticipate the polymer with a specific example, the claimed polymer is obvious based on the broader disclosure of Hampel [0033-0035]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763